DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on March 5, 2021 has been entered.  Claims 1-2, 4-10, 12-17, and 19-21 have been amended.  Claim 11 has been cancelled.  Claim 22 has been added. Claims 1-10 and 12-22 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 10, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570).  
	Regarding claim 1, Park discloses an information processing apparatus (Fig. 1; [0028], e.g., a smartwatch), comprising:

a processor (Fig. 1, e.g., processor 1070) configured to:
recognize a worn state of an information processing apparatus based on a touch input applied by the information processing apparatus on a wrist of a user ([0033], [0037]-[0038], e.g., recognizing a worn state by sensing touch input upon the rear of the smartwatch using at least one sensor), wherein the worn state is recognized as a context related to the user ([0054], e.g., the smartwatch may detect a smartwatch worn mode or unworn mode as a smartwatch mode through the input sensor unit);
recognize a gesture of the user ([0054]-[0055], e.g., recognize a rotation gesture of the user in the worn state); and
change a recognition engine among a plurality of recognition engines for the recognition of the gesture (Fig. 8; [0099]-[0104], e.g., changing a recognition engine among a call-receiving mode recognition engine and the user running mode recognition engine for recognizing the rotation gesture), wherein the change is based on the recognition of the worn state of the information processing apparatus on the wrist of the user (Fig. 9; [0054], [0106]), and
the change in the recognition engine among the plurality of recognition engines includes a concurrent change in parameters related to a plurality of recognition settings for the recognition of the gesture ([0102]-[0104], e.g., a concurrent change in threshold velocities according to a plurality of setting for the recognition of the rotation gesture). 
Park does not disclose wherein the pressure sensor is configured to detect a pressure applied by the information processing apparatus on a wrist of the user; and the processor is 
However, Davydov discloses a wearable device (Figs 1-2 and 4; [0052], e.g., a wearable device 100 or a wearable device 200) comprising: a pressure sensor configured to detect a pressure applied by the wearable device on a wrist of a user (Figs 7A-7B; [0064], e.g., a pressure sensor 712 is configured to sense a pressure when the pressure sensor is in contact with the user’s wrist);  and a processor ([0033], e.g., processor 202) is configured to recognize a worn state of the wearable device based on the detection of the pressure applied by the wearable device on the wrist of the user ([0041], [0043], [0064]-[0065], e.g., identifying whether the wearable device 200 is being worn based on detected pressure information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Davydov in the invention of Park for including a pressure sensor on an interior side of a watchstrap so that a watch device can recognize that the user is wearing the watch device if the pressure sensor is in contact with the user’s wrist when the device is worn.  

Regarding claim 2, Park further discloses the information processing apparatus according to claim 1, wherein
the processor is further configured to acquire a plurality of sensing results from the plurality of sensors ([0031], e.g., the measurement unit 1030 provide the measured rotation speed to the processor 1070.  The measurement unit 1030 includes a plurality of sensors); 

 ,

the processor is further configured to recognize the gesture of the user based on at least one sensing result of the plurality of sensing results by the motion sensor that detects a movement of the user (see [0031], [0100]). 

Regarding claim 3, Park further discloses the information processing apparatus according to claim 2, wherein the motion sensor includes at least one of an acceleration sensor worn on the user, a gyro sensor worn on the user, or an imaging device that captures an image of the user (see [0031]). 

Regarding claim 10, Park further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to:
recognize the gesture of the user based on a recognition algorithm of a plurality of recognition algorithms (Figs 4 and 9; [0068]-[0072], [0107]-[0112], e.g., recognize the wrist rotation gesture based on a threshold angle value of a recognition algorithm); and
change a detection setting in the recognition algorithm of the plurality of recognition algorithms at a time of the recognition of the gesture based on the context of the user ([0071]-[0072], e.g., change the threshold angle value of the recognition algorithm based on a direction of the rotation).  





However, Davydov further discloses the wearable device, wherein the processor is further configured to recognize a context related to the user based on a state of a user terminal used by the user (Figs 1 and 8; [0022]-[0023], [0070], e.g., recognize an “incoming call” context related to the user if the wearable device 100 is paired with a mobile phone 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Park and Davydov for recognizing an “incoming call” context related to the user when the smartwatch is paired with a mobile phone in order to invoke a function of the mobile phone using a wrist gesture (see [0015] of Davydov). 

Regarding claim 14, Park in view of Davydov further discloses the information processing apparatus according to claim 13, wherein the processor is further configured to recognize the context related to the user based on at least one of a type of the user terminal, a type of an application activated in the user terminal, or a type of a device connected to the user terminal (Davydov, [0023], [0070], e.g., a phone application activated in the mobile phone 102).

Regarding claim 17, Park further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to issue a command to process information based on the recognized gesture (see [0035], [0099]).



Regarding claim 19, Park discloses an information processing method, comprising:
in an information processing apparatus (Fig. 1; [0028], e.g., a smartwatch) comprising a processor (Fig. 1, e.g., processor 1070) and a pressure sensor configured to detect a pressure ([0030], e.g., a plurality of sensing means includes a pressure sensor);
recognize a worn state of the information processing apparatus based on a touch input applied by the information processing apparatus on a wrist of a user ([0033], [0037]-[0038], e.g., recognizing a worn state by sensing touch input upon the rear of the smartwatch using at least one sensor), wherein the worn state is recognized as a context related to the user ([0054], e.g., the smartwatch may detect a smartwatch worn mode or unworn mode as a smartwatch mode through the input sensor unit);
recognize a gesture of the user ([0054]-[0055], e.g., recognize a rotation gesture of the user in the worn state); and
changing a recognition engine among a plurality of recognition engines for the recognition of the gesture (Fig. 8; [0099]-[0104], e.g., changing a recognition engine among a call-receiving mode recognition engine and the user running mode recognition engine for recognizing the rotation gesture), 
wherein the change is based on the recognition of the worn state of the information processing apparatus on the wrist of the user (Fig. 9; [0054], [0106]), and the change in the 
Park does not disclose wherein the pressure sensor is configured to detect a pressure applied by the information processing apparatus on a wrist of the user; and the processor is configured to recognize the worn state of the information processing apparatus based on the detection of the pressure applied by the information processing apparatus on the wrist of the user. 
However, Davydov discloses a wearable device (Figs 1-2 and 4; [0052], e.g., a wearable device 100 or a wearable device 200) comprising: a pressure sensor configured to detect a pressure applied by the wearable device on a wrist of a user (Figs 7A-7B; [0064], e.g., a pressure sensor 712 is configured to sense a pressure when the pressure sensor is in contact with the user’s wrist);  and a processor ([0033], e.g., processor 202) is configured to recognize a worn state of the wearable device based on the detection of the pressure applied by the wearable device on the wrist of the user ([0041], [0043], [0064]-[0065], e.g., identifying whether the wearable device 200 is being worn based on detected pressure information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Davydov in the invention of Park for including a pressure sensor on an interior side of a watchstrap so that a watch device can recognize that the user is wearing the watch device if the pressure sensor is in contact with the user’s wrist when the device is worn.  


in an information processing apparatus (Fig. 1; [0028], e.g., a smartwatch) comprising the processor(Fig. 1, e.g., processor 1070) and a pressure sensor configured to detect a pressure ([0030], e.g., a plurality of sensing means includes a pressure sensor);
recognizing a worn state of the information processing apparatus based on a touch input applied by the information processing apparatus on a wrist of a user ([0033], [0037]-[0038], e.g., recognizing a worn state by sensing touch input upon the rear of the smartwatch using at least one sensor), wherein the worn state is recognized as a context related to the user ([0054], e.g., the smartwatch may detect a smartwatch worn mode or unworn mode as a smartwatch mode through the input sensor unit);
recognizing a gesture of the user ([0054]-[0055], e.g., recognize a rotation gesture of the user in the worn state); and
changing a recognition engine among a plurality of recognition engines for the recognition of the gesture (Fig. 8; [0099]-[0104], e.g., changing a recognition engine among a call-receiving mode recognition engine and the user running mode recognition engine for recognizing the rotation gesture), wherein the change is based on the recognition of the worn state of the information processing apparatus on the wrist of the user (Fig. 9; [0054], [0106]), and
the change in the recognition engine among the plurality of recognition engines includes a concurrent change in parameters related to a plurality of recognition settings for the recognition 
Park does not disclose wherein the pressure sensor is configured to detect a pressure applied by the information processing apparatus on a wrist of the user; and the processor is configured to recognize the worn state of the information processing apparatus based on the detection of the pressure applied by the information processing apparatus on the wrist of the user. 
However, Davydov discloses a wearable device (Figs 1-2 and 4; [0052], e.g., a wearable device 100 or a wearable device 200) comprising: a pressure sensor configured to detect a pressure applied by the wearable device on a wrist of a user (Figs 7A-7B; [0064], e.g., a pressure sensor 712 is configured to sense a pressure when the pressure sensor is in contact with the user’s wrist);  and a processor ([0033], e.g., processor 202) is configured to recognize a worn state of the wearable device based on the detection of the pressure applied by the wearable device on the wrist of the user ([0041], [0043], [0064]-[0065], e.g., identifying whether the wearable device 200 is being worn based on detected pressure information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Davydov in the invention of Park for including a pressure sensor on an interior side of a watchstrap so that a watch device can recognize that the user is wearing the watch device if the pressure sensor is in contact with the user’s wrist when the device is worn.  

6.	Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of Raffle et al. (US 8,947,323). 

However, Raffle discloses a wearable device (Figs 5-7; e.g., a wearable computer 710) comprising:
a processor (e.g., processor 714) configured to:
recognize a context related to a user (col. 5, lines 8-49, e.g., recognize a user activity context);
recognize a gesture of the user (Figs 2A-2D; col. 6, lines 61-67, col. 7, lines 1-39, e.g., recognize head movements of the user); and
change a recognition engine among a plurality of recognition engines of the gesture recognition unit based on the context related to the user (col. 4, lines 10-23, col. 7, lines 51-63, col. 11, lines 46-56, e.g., change a recognition engine among a bus traveling mode recognition engine, a walking mode recognition engine, an office mode recognition engine, a running mode recognition engine, and a video game mode recognition engine), wherein
the change in the recognition engine among the plurality of recognition engines includes a concurrent change in parameters related to a plurality of recognition settings of the gesture recognition unit (col. 4, lines 10-23, col. 7, lines 51-63, col.11, lines 46-67, col 12, lines 1-2, col. 13, lines 1-5, e.g., in the running mode recognition engine, a sensitivity level of a motion sensor is set low and only a horizontal head movement is to be recognized), 
wherein the processor is configured to recognize the gesture of the user based on at least one sensing result of a plurality of sensing results by a motion sensor that detects a movement of 
wherein the processor is  configured to change a detection setting of the motion sensor as the change in the parameters related to the plurality of recognition setting (col. 4, lines 10-23, col. 11, lines 46-56, col. 13, lines 1-5, e.g., change a detection sensitivity setting of the motion sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raffle in the invention of Park in view of Davydov for changing a detection sensitivity setting of a motion sensor based on the user’s activity context in order to improve the accuracy of gesture recognition results.

Regarding claim 5, Park in view of Davydov and Raffle further discloses the information processing apparatus according to claim 4, wherein the processor is further configured to recognize the context related to the user based on the at least one sensing result of the plurality of sensing results by the motion sensor ([0033] of Park, e.g., recognize the worn state of the smartwatch based on the sensing result by the motion sensor.  Raffle, col. 12, lines 3-49, e.g., recognize the user’s activity context based on the sensing results by the motion sensor).

Regarding claim 6, Park in view of Davydov and Raffle further discloses the information processing apparatus according to claim 5, wherein the processor is further configured to recognize the context related to the user based on the at least one sensing result by the motion 

Regarding claim 12, Park in view of Davydov does not disclose the information processing apparatus according to claim 1, wherein the processor is further configured to change a type of the gesture to be recognized based on a behavior of the user.
However, Raffle discloses a wearable device (Figs 2A-2B; e.g., a wearable computer) comprising: a processor (Fig. 7, e.g., processor 714) configured to change a type of a gesture to be recognized based on a behavior of a user (col. 11, lines 55-67; col. 12, lines 1-2, e.g., in a case where the user is running, the vertical head-movements are ignored such that only horizontal head-movements are recognized). 
It would been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raffle in the invention of Park in view of Davydov for ignoring a gesture associated with vertical movement of arm and only recognizing a gesture associated with horizontal movement of arm when the user is running along swing the smartwatch in his wrist in order to avoid a false detection of a gesture.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of  Zhang et al. (US 2019/0204932). 
	Regarding claim 7, Park in view of Davydov does not disclose the information processing apparatus according to claim 2, wherein the processor is further configured to change the parameters related to the plurality of recognition settings based on whether the motion sensor is worn on one of a right hand or a left hand of the user.
However, Zhang discloses a ring computing device configured to change parameters based on whether a motion sensor is worn on one of a right hand or a left hand of the user ([0013], [0019], [0022], [0095], e.g., thresholds can be tailored to accurately detect gestures when a motion sensor is worn on the left arm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Zhang in the invention of Park in view of Davydov for adjusting a gesture detection threshold based on the way in which a motion sensor is worn on a left arm of a user so that gestures performed on watches that are worn more loosely or on the left arm can be accurately detected.  

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of Tu et al. (US 2016/0018872).
Regarding claim 8, Park in view of Davydov does not disclose the information processing apparatus according to claim 2, wherein the processor is further configured to change a type of the at least one sensing result of the plurality of sensing results.

a context recognition unit (Fig. 2A; [0052], [0252], e.g., activity classifier module) that recognizes a context related to a user (e.g., determine a current activity of a user );
a gesture recognition unit (Fig. 2A; [0224], e.g., a first processor , a motion sensor) that recognizes a gesture of the user (e.g., identifying the loss-of-focus gesture); and
a setting change unit (e.g., the first processor) that changes a recognition setting of the gesture recognition unit on a basis of a recognition result of the context recognition unit ([0136], [0225], e.g., select whether to use accelerometer data samples or gyroscope data samples based on a current activity of the user),
wherein the setting change unit is configured to change a type of at least one sensing result of a plurality of sensing results ([0136], [0225], e.g., if the user is running, gyroscope sensor is used and the gyroscope data is selected, and if the user is sitting still, the accelerometer sensor is used and accelerometer data is selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Tu in the invention of Park in view of Davydov for changing a type of at least one sensing result of a plurality of sensing results based on a current activity of a user so that power consumption of an information processing apparatus can be reduced ([0127]-[0128] of Tu).

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of  Hong et al. (US 2010/0315253).

However, Hong discloses an information processing apparatus (Fig. 1; [0028], portable terminal) comprising:
a processor ([0033], e.g., the terminal state determiner 104) configured to: 
change a weightage for each of a plurality of sensing results  ([0031], [0034], [0063], e.g., in the fast-running state, adding a weight to slope information and acceleration information required for motion detection in order to increase the capability of the motion detection operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hong in the invention of Park in view of Davydov for changing a weightage for each of a plurality of sensing results in order to increase the capability of motion detection operation.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of Li et al. (US 2017/0332236). 
Regarding claim 15, Park further discloses the information processing apparatus according to claim 1, wherein the plurality of sensors further includes a temperature sensor, and the processor is further configured to: acquire temperature information from the temperature sensor; and recognize the context related to the user based on the temperature information 
Park in view of Davydov does not specifically disclose wherein the processor is configured to: acquire biological information of the user from a biological sensor; and recognize the context related to the user based on the biological information.
However, Li discloses a wearable device (Fig. 4; [0104]) comprising: a biological sensor (e.g., a temperature sensor configured to measure a skin temperature), and a processor configured to: acquire biological information of a user from the biological sensor; and recognize a worn state of the wearable device related to the user based on the biological information ([0104], e.g., when a temperature sensor detects body temperature due to contact with skin, it is determined that the smart watch is in a worn state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Park in view of Davydov for determining that a smartwatch is in a worn state based on skin temperature information of a user in order to be able to ascertain reliable worn state of the smartwatch.

11.	Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of Raffle et al. (US 8,947,323) and Sako et al. (US 2014/0191974).  
Regarding claim 16, Park further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to change the parameters related to the plurality of recognition settings based on users or a behavior of the user (see [0103]-[0104]).

However, Raffle discloses a wearable device (Figs 2A-2B; e.g., a wearable computer) comprising: a processor (Fig. 7, e.g., processor 714) configured to change sensitivity values of a sensor related to a plurality of recognition settings based on a behavior schedule of a user (col. 4, lines 8-50, e.g., adjust sensitivity levels of its sensor related to different modes of operation based on the wearer's activity schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raffle in the invention of Park in view of Davydov for adjusting sensitivity levels of a sensor based on the activity schedule of the user in order to accommodate for a given activity and isolate an intended gesture.
Park in view of Davydov and Raffle does not disclose wherein the processor is configured to change the parameters related to the plurality of recognition settings based on attribute information of the user.
However, Sako discloses a tablet terminal (Figs 1-2, e.g., tablet terminal 1) comprising: a processor (e.g., control unit 10) configured to change a gesture recognition setting based on attribute information of a user ([0056], e.g., a first gesture recognition setting that is capable of handling gestures performed by an adult and a second gesture recognition setting that is capable of handling gesture performed by a child).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Sako in the invention of Park in view of Davydov and Raffle for changing a gesture recognition setting based on age information of the user so that 

Regarding claim 22, Park in view of Davydov, Raffle and Sako further discloses the  information processing apparatus according to claim 16, wherein the processor is further configured to: acquire the attribute information including an age of the user; and change the parameters related to the plurality of recognition settings based on the age of the user (see [0056] of Sako).  

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0202665) in view of Davydov (US 2016/0299570), and further in view of Raffle et al. (US 8,947,323) and Tu et al. (US 2016/0018872).
Regarding claim 21, Park further discloses the information processing apparatus according to claim 1, wherein the change in the parameters related to the plurality of recognition settings includes change in a threshold value for the recognition of the gesture by the sensor ([0103]-[0104], e.g., change a threshold speed for the recognition of the rotation gesture). 
Park in view of Davydov does not disclose wherein the change in the parameters related to the plurality of recognition settings includes change in a type of a sensor of the plurality of sensors used for the recognition of the gesture and types of gestures to be recognized.
However, Raffle discloses a wearable device (Figs 2A-2B; e.g., a wearable computer) comprising: a processor (Fig. 7, e.g., processor 714) configured to change types of gestures to be 
It would been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raffle in the invention of Park in view of Davydov for changing a type of a gesture to be recognized when the user is running along swing the smartwatch in his wrist in order to avoid a false detection of a gesture.
Park in view of Davydov and Raffle does not disclose wherein the change in the parameters related to the plurality of recognition settings includes change in a type of a sensor of the plurality of sensors used for the recognition of the gesture.
However, Tu discloses an information processing apparatus ([0224], e.g., a wearable device) comprising:
a context recognition unit (Fig. 2A; [0052], [0252], e.g., activity classifier module) that recognizes a context related to a user (e.g., determine a current activity of a user );
a gesture recognition unit (Fig. 2A; [0224], e.g., a first processor , a motion sensor) that recognizes a gesture of the user (e.g., identifying the loss-of-focus gesture); and
a setting change unit (e.g., the first processor) that changes parameters related to a plurality of recognition settings of the gesture recognition unit on a basis of a recognition result of the context recognition unit, wherein the change in the parameters related to the plurality of recognition settings includes change in a type of a sensor of a plurality of sensors used for the recognition of the gesture ([0067], [0101], [0136], [0225], e.g., select whether to use accelerometer sensor or gyroscope sensor based on a current activity of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Tu in the invention of Park in view of Davydov and 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HONG ZHOU/Primary Examiner, Art Unit 2623